DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on December 20, 2021. Claims 1-4, 6, 8-12, and 14-20 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to the drawings is withdrawn in view of Applicant’s amendment.
	The objection to the claims is maintained and modified as necessitated by the amendments.
	The rejection of claim 5 is obviated by Applicant’s cancellation.
	The rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of Applicant’s amendment.
	The rejection of claims 9-12 and 14-18 under 35 U.S.C. 103 as being unpatentable over Gronowski and further in view of Huo is withdrawn in view of Applicant’s amendment.

	New grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 103 are necessitated by the amendments.
 Drawings
The drawings were received on December 20, 2021.  These drawings are acceptable.
Claim Objections
Claim 9 is objected to because of the following informalities:  
In line 11, “a voltage” should read “a constant voltage” for clarity.
In lines 17-18, “the voltage in a constant target voltage range” should read “the constant voltage in a target voltage range” for clarity and consistency.
In lines 22 and 24, “chloride ions” should read “the chloride ions” for consistency.
Appropriate correction is required.
Claim 16 is objected to because of the following informalities: in line 2, “material” should read “the material” for consistency. Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  
In line 4, “sample water” should read “the sample water” for consistency.
In lines 20 and 22, “chloride ions” should read “the chloride ions” for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-12 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 9 recites the limitation “a processor configured to…determine a chloride concentration of the sample water based on…the surface area of the measuring electrode” in lines 16-28 of the claim. The specification does not contain support for the processor being configured to determine a chloride concentration of the sample water based on the surface area of the measuring electrode. Instead, the specification discloses that the processor is configured to determine a chloride concentration of the sample water based on the output current, the sensed temperature, and the determined flow rate (see para. [0031]-[0032], [0034], [0036], [0041] of the instant US PGPub). The specification mentions that the output current is proportional to the amount of chloride ions in the water, and that the proportion can be determined according to the surface area of the measuring electrode (see para. [0026] of the instant US PGPub), but this disclosure does not provide support for the processor being configured to determine a chloride concentration of the sample water based on the surface area of the measuring electrode
Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the sample water" in lines 3-4 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 is rejected as dependent thereon.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gronowski (DE 19518239 A1) (references herein made with respect to English Machine Translation) and further in view of Huo et al. (US 2020/0110052 A1), as evidenced by Applicant’s specification with respect to claims 1 and 4.
Regarding claim 1, Gronowski teaches a concentration measuring device (a device for measuring a concentration in aqueous media, para. [0001]) comprising:
a first portion comprising a reference electrode (an upper section comprising a silver/silver chloride reference electrode 1, Drawing, para. [0021]); and
a second portion adjacent to the first portion (a lower section adjacent to the upper section, Drawing, para. [0020], [0022]), the second portion comprising:
a measuring electrode, comprising a surface area (the lower section comprising a measuring electrode 7 which comprises a surface area, Drawing, para. [0020]); and
a counter electrode (the lower section is formed by a cylindrical counter electrode 5 made of stainless steel, Drawing, para. [0020]; Examiner interprets the protruding part of the stainless steel counter electrode 5 to read on the counter electrode).
The limitations “chloride concentration measuring,” “hold a reference solution,” “contact the reference solution,” “receive sample water at a flow rate which is determined from sensed flow amounts of the sample water over time,” “contact the sample water,” “provide a value of a current produced in the sample water,” “a constant voltage is controlled to be maintained, in a target voltage range of 130 mV to 250 mV, across the reference electrode and the measuring electrode, such that: the value of the current provided by the counter electrode represents no 
Examiner further notes that Gronowski teaches the device for measuring a concentration in aqueous media (para. [0001]), the concentration being of dissolved hydrogen (para. [0001]). Gronowski fails to teach a chloride concentration measuring device. However, Huo teaches an electrochemical sensor for measuring a medium (abstract) like that of Gronowski. Huo teaches an amperometric sensor 100 comprising a chlorided silver measuring electrode 121 and a chlorided silver reference electrode 107 (Fig. 2, para. [0030]-[0034]), the amperometric sensor 100 measuring a concentration of chloride in the medium 113 based on a current flow between the reference electrode 107 and the measuring electrode 121 (Fig. 2, para. [0030], [0032], [0036]). It would have been obvious to one of ordinary skill in the art at the time the invention 
Examiner further notes that Modified Gronowski teaches that the upper section is filled with an electrolyte (Drawing, para. [0021]), so the upper section is capable of the recitation “hold a reference solution.” Modified Gronowski also teaches that the reference electrode 1 is inserted into the electrolyte (Drawing, para. [0021]), so the reference electrode is capable of the recitation “contact the reference solution.” Modified Gronowski also teaches that the lower section receives the material to be measured in the aqueous media by flowing through a pipe 17 at a flow rate determined by a flow meter 8 (Drawing, para. [0017], [0020], [0022]-[0024], [0029]), so the lower section is capable of the recitation “receive sample water at a flow rate which is determined from sensed flow amounts of the sample water over time.” Modified Gronowski also teaches that the measuring electrode which has a surface area is inserted in the lower section (Gronowski, Drawing, para. [0020], Huo, Fig. 2, para. [0033], see modification supra), so the surface area of the measuring electrode is capable of the recitation “contact the sample water.” Modified Gronowski also teaches that the counter electrode 5 is part of the 3-electrode measuring system and that an electrical current occurs in the measuring cell (para. [0005], [0010], [0023], [0026]), so the counter electrode is capable of the recitation “provide a value of a current produced in the sample water.” Modified Gronowski also teaches that the potential of the measuring electrode is regulated to a constant value with the reference electrode during the measurements (Drawing, para. [0005], [0024]), and that an electric current is produced across the supra; Applicant’s instant specification lists silver chloride as a material that reacts with chlorides in the sample water such that a measurable current is produced when a constant voltage is applied, see para. [0022], [0026], [0029], [0040] of the instant specification), so the chlorided silver of the measuring electrode is capable of the recitation “reacts with the chloride ions and produces the current when the constant voltage is applied and the chloride ions are present in the sample water.” Modified Gronowski also teaches that a chloride concentration of the aqueous media is determined based on the current produced when the surface area of the chlorided silver measuring electrode is inserted in the aqueous media, temperature dependencies of the current measurement signal, and flow dependencies of the current measurement signal (Gronowski, Drawing, para. [0017], [0023]-[0024], [0026], [0028]-[0030], Huo, Fig. 2, para. [0036], see modification supra; since the surface area of the measuring electrode is inserted in the aqueous media, Examiner interprets the current produced to be based in part on the surface area of the 
Regarding claim 2, Modified Gronowski teaches wherein the second portion comprises a wall formed of a conductive material and the counter electrode is electrically coupled to the wall (the lower section is formed by the cylindrical counter electrode 5 made of stainless steel, Drawing, para. [0020]; Examiner interprets the hollow cylindrical part of the stainless steel counter electrode 5 to read on the conductive wall, and the protruding part of the stainless steel counter electrode 5 to read on the counter electrode electrically coupled to the wall, see Drawing).
Regarding claim 3, Modified Gronowski teaches wherein the second portion further comprises a temperature sensor (the lower section comprises a temperature sensor 6, Drawing, para. [0020], [0030]).
The limitation “sense the temperature of the sample water in the second portion” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAT 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Gronowski teaches that the temperature sensor 6 detects temperature dependencies of the measurement signal (Drawing, para. [0030]), so the 
Regarding claim 4, Modified Gronowski teaches wherein the reference solution comprises material (the electrolyte may be a potassium chloride solution, Drawing, para. [0021]).
The limitation “allows the constant voltage to be applied across the measuring electrode and the reference electrode without passing any current” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Gronowski teaches that the reference electrode 1 is a silver/silver chloride electrode and that the electrolyte is a potassium chloride solution (Drawing, para. [0021]; Applicant’s instant specification lists a chloride solution as a material that allows the constant voltage to be applied across the measuring electrode and the reference electrode without passing any current, see para. [0027] of the instant specification), so the potassium chloride solution is capable of the recitation “allows the constant voltage to be applied across the measuring electrode and the reference electrode without passing any current.”
Regarding claim 8, Modified Gronowski teaches a diaphragm extending between the reference solution in the first portion and the second portion (a diaphragm 4 separates the electrolyte in the upper section from the lower section, Drawing, para. [0022]).

Examiner further notes that Modified Gronowski teaches that the diaphragm 4 separates the electrolyte in the upper section from the aqueous media in the lower section (Drawing, para. [0022]), and that the potential of the measuring electrode can be regulated to a constant value with the reference electrode via the diaphragm 4 (Drawing, para. [0024]), so the diaphragm is capable of the recitation “communicate the constant voltage between the reference electrode and the measuring electrode and physically separate the sample water from the reference solution.”
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gronowski (DE 19518239 A1) (references herein made with respect to English Machine Translation) and further in view of Huo et al. (US 2020/0110052 A1), as evidenced by Applicant’s specification with respect to claim 1, as applied to claim 1 above, and further in view of Battaglia et al. (US 4,199,412 A), as evidenced by Applicant’s specification with respect to claim 6.
Regarding claim 6, Modified Gronowski teaches the measuring electrode (the measuring electrode is a chlorided silver, Huo, Fig. 2, para. [0033], see modification supra). Modified Gronowski fails to teach wherein a protective material comprising of an electrochemically inert, .
Claims 9-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gronowski (DE 19518239 A1) (references herein made with respect to English Machine Translation) and further in view of Huo et al. (US 2020/0110052 A1) and further in view of Blanke (US 4,230,554 A), as evidenced by Applicant’s specification with respect to claims 9 and 15-16.
Regarding claim 9, Gronowski teaches an apparatus (a flow apparatus, Drawing, para. [0019]-[0020]), the apparatus comprising:
a concentration measuring device (a measuring cell for measuring a concentration in aqueous media, para. [0001], [0020]) comprising:
a first portion comprising a reference electrode (an upper section comprising a silver/silver chloride reference electrode 1, Drawing, para. [0021]); and
a second portion adjacent to the first portion (a lower section adjacent to the upper section, Drawing, para. [0020], [0022]), the second portion comprising:

a counter electrode (the lower section is formed by a cylindrical counter electrode 5 made of stainless steel, Drawing, para. [0020]; Examiner interprets the protruding part of the stainless steel counter electrode 5 to read on the counter electrode);
a power supply (a potentiostat, para. [0024]); and
a processor (an electronic circuit, para. [0028]).
The limitations “for determining water chloride concentration,” “chloride concentration measuring,” “hold a reference solution,” “contact the reference solution,” “receive sample water at a flow rate determined from sensed flow amounts of the sample water over time,” “contact the sample water,” “reacts with chloride ions and produces a current when a voltage is applied and the chloride ions are present in the sample water,” and “provide a value of the current produced in the sample water” are intended use and functional limitations. Examiner notes that “reference solution” and “sample water” are not positively recited elements of the claim, and therefore, are not elements of the claimed concentration measuring device. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Gronowski teaches the flow apparatus comprising the measuring cell for measuring a concentration in aqueous media (para. [0001], [0019]-[0020]), for determining water chloride concentration, and that the apparatus comprises a chloride concentration measuring device. However, Huo teaches an electrochemical sensor for measuring a medium (abstract) like that of Gronowski. Huo teaches an amperometric sensor 100 comprising a chlorided silver measuring electrode 121 and a chlorided silver reference electrode 107 (Fig. 2, para. [0030]-[0034]), the amperometric sensor 100 measuring a concentration of chloride in the medium 113 based on a current flow between the reference electrode 107 and the measuring electrode 121 (Fig. 2, para. [0030], [0032], [0036]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the measuring electrode of Gronowski with the chlorided silver measuring electrode of Huo in order to yield the predictable result of measuring a concentration of a target analyte in a medium based on a current (Huo, Fig. 2, para. [0032], [0036]). MPEP § 2143(I)(B). Therefore, the flow apparatus of Modified Gronowski is capable of the recitation “for determining water chloride concentration,” and the measuring cell of Modified Gronowski is capable of the recitation “chloride concentration measuring.”
Examiner further notes that Modified Gronowski teaches that the upper section is filled with an electrolyte (Drawing, para. [0021]), so the upper section is capable of the recitation “hold a reference solution.” Modified Gronowski also teaches that the reference electrode 1 is inserted into the electrolyte (Drawing, para. [0021]), so the reference electrode is capable of the recitation “contact the reference solution.” Modified Gronowski also teaches that the lower section receives the material to be measured in the aqueous media by flowing through a pipe 17 at a flow rate determined by a flow meter 8 (Drawing, para. [0017], [0020], [0022]-[0024], [0029]), so the lower section is capable of the recitation “receive sample water at a flow rate determined from supra; Applicant’s instant specification lists silver chloride as a material that reacts with chlorides in the sample water such that a measurable current is produced when a constant voltage is applied, see para. [0022], [0026], [0029], [0040] of the instant specification), so the chlorided silver of the measuring electrode is capable of the recitation “reacts with the chloride ions and produces a current when a voltage is applied and the chloride ions are present in the sample water.” Modified Gronowski also teaches that the counter electrode 5 is part of the 3-electrode measuring system and that an electrical current occurs in the measuring cell (para. [0005], [0010], [0023], [0026]), so the counter electrode is capable of the recitation “provide a value of the current produced in the sample water.”
Modified Gronowski teaches that the processor is configured to control the power supply to maintain the voltage across the reference electrode and the measuring electrode (the electronic circuit is electrically coupled to the measuring cell which is electrically coupled to the potentiostat, and the potential of the measuring electrode is regulated to a constant value with the reference electrode by means of the potentiostat during the measurements, Drawing, para. [0005], [0023]-[0024], [0026], [0028]). Modified Gronowski is silent with respect to the value of the constant voltage, and therefore fails to teach wherein the processor is configured to control in a constant target voltage range of 130 mV to 250 mV, across the reference electrode and the measuring electrode.
Blanke teaches an apparatus for measuring chloride in samples including electrodes for amperometry (abstract). Blanke teaches that a voltage of 100 mv is applied across amperometric electrodes, and a current is measured which is a measure of the sample chloride concentration (col. 3, lns. 28-30, 57-60).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the constant voltage of Modified Gronowski to be around 100 mV as taught by Blanke in order to yield the predictable result of determining chloride concentration based on the current generated when applying the constant voltage (Blanke, col. 3, lns. 28-30, 57-60). It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP § 2144.05(I). In the instant case, the constant voltage disclosed by Modified Gronowski serves the purpose of generating a current when applying the constant voltage to determine chloride concentration. Thus, it is obvious to have a constant voltage that is in a range of 130 mV to 250 mV because such voltage, although not explicitly disclosed by Modified Gronowski, would serve the same purpose and provide the same properties as the 100 mV constant voltage that is disclosed by Modified Gronowski.
Modified Gronowski teaches that the value of the current, produced in the sample water in response to the constant voltage, is linearly proportional to an amount of chloride ions in the sample water (an electric current is produced across the measuring electrode and the counter electrode in response to the constant voltage, the electric current being proportional to the supra); and
the value of the current provided by the counter electrode represents no current in an absence of chloride ions in the sample water (since the electric current is linearly proportional to the concentration of chloride in the material to be measured and the size of the electric current depends on the concentration of chloride in the material to be measured, Examiner interprets there to be no current produced in the absence of chloride ions, Gronowski, Drawing, para. [0023]-[0024], [0026]-[0027], Huo, Fig. 2, para. [0036], see modification supra).
Modified Gronowski teaches that the processor is configured to determine a chloride concentration of the sample water based on the value of the current, a temperature of the sample water, the determined flow rate, and the surface area of the measuring electrode (the electronic circuit converts the current measurement signal into a value proportional to the chloride concentration, Gronowski, Drawing, para. [0026] & [0028], Huo, Fig. 2, para. [0036], see modification supra; the electronic circuit is connected to a temperature sensor 6 such that temperature dependencies of the current measurement signal can be detected and compensated if necessary for converting the current measurement signal into a value proportional to the chloride concentration, Gronowski, Drawing, para. [0026], [0028], [0030], Huo, Fig. 2, para. [0036], see modification supra; the electronic circuit is connected to the flow meter 8 such that flow dependencies of the current measurement signal can be compensated for converting the current measurement signal into a value proportional to the chloride concentration, Gronowski, Drawing, para. [0017], [0028]-[0030], Huo, Fig. 2, para. [0036], see modification supra; the chloride supra; since the surface area of the measuring electrode is inserted in the aqueous media, Examiner interprets the current produced to be based in part on the surface area of the measuring electrode that is available to react with the chloride ions, which affects the chloride concentration determined by the electronic circuit).
Regarding claim 10, Modified Gronowski teaches a temperature sensor coupled to the second portion (a temperature sensor 6 is attached to the lower section, Drawing, para. [0030]),
wherein the processor is further configured to determine the chloride concentration of the sample water based on the sensed temperature (the electronic circuit is connected to a temperature sensor 6 such that temperature dependencies of the current measurement signal can be detected and compensated if necessary for converting the current measurement signal into a value proportional to the chloride concentration, Gronowski, Drawing, para. [0026], [0028], [0030], Huo, Fig. 2, para. [0036], see modification supra).
The limitation “sense the temperature of the sample water in the second portion” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAT 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.

Regarding claim 11, Modified Gronowski teaches a temperature sensor disposed along a sample water pathway (a temperature sensor 6 is attached to the lower section which includes a pathway for the aqueous media, Drawing, para. [0030], so Examiner interprets the temperature sensor 6 to be disposed along the pathway for the aqueous media), and
wherein the processor is further configured to determine the chloride concentration of the sample water based on the sensed temperature (the electronic circuit is connected to a temperature sensor 6 such that temperature dependencies of the current measurement signal can be detected and compensated if necessary for converting the current measurement signal into a value proportional to the chloride concentration, Gronowski, Drawing, para. [0026], [0028], [0030], Huo, Fig. 2, para. [0036], see modification supra).
The limitation “sense the temperature of the sample water in the second portion” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAT 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Gronowski teaches that the temperature sensor 6 detects temperature dependencies of the measurement signal (Drawing, para. [0030]), so the 
Regarding claim 12, Modified Gronowski teaches a flow meter coupled to a sample water inlet of the chloride concentration measuring device (a flow meter 8 is coupled to an inlet of the measuring cell via the pipe 17, Drawing, para. [0020], [0029]),
wherein the processor is further configured to: calculate the flow rate of the sample water from the flow amounts sensed over time (the electronic circuit is coupled to the flow meter 8 and detects the flow rate of the aqueous media, Drawing, para. [0017], [0029]).
The limitations “receive the sample water” and “sense the flow amounts of the sample water over time” are intended use and functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAT 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Gronowski teaches that the flow meter 8 receives the aqueous media to be measured and detects the flow (Drawing, para. [0017], [0020], [0024], [0029]), so the flow meter is capable of the recitations “receive the sample water” and “sense the flow amounts of the sample water over time.”
Regarding claim 14, Modified Gronowski teaches the counter electrode (the cylindrical counter electrode 5 made of stainless steel, Drawing, para. [0020]).

Examiner further notes that Modified Gronowski teaches that the counter electrode 5 is a part of the three-electrode measuring system that delivers the electric current to the electronic circuit (Drawing, para. [0023], [0026], [0028]), so the counter electrode is capable of the recitation “pass the current in the sample water from the measuring device to the processor.”
Regarding claim 15, Modified Gronowski teaches wherein the reference electrode and the reference solution comprise materials (the reference electrode 1 is a silver/silver chloride electrode, and the electrolyte may be a potassium chloride solution, Drawing, para. [0021]).
The limitation “allow the constant voltage to be applied across the measuring electrode and the reference electrode without passing any current” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.

Regarding claim 16, Modified Gronowski teaches wherein a surface of the measuring electrode comprises material (the measuring electrode is a chlorided silver, Huo, Fig. 2, para. [0033], see modification supra).
The limitation “causes the current to be produced in the sample water based on a reaction of the material with chlorides in the sample water” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Gronowski teaches that the measuring electrode is a chlorided silver (Huo, Fig. 2, para. [0033], see modification supra; Applicant’s instant specification lists silver chloride as a material that causes the current to be produced in the sample water based on a reaction of the material with chlorides in the sample water, see para. 
Regarding claim 17, Modified Gronowski teaches wherein the material of the surface of the measuring electrode comprises silver chloride (the measuring electrode is a chlorided silver, Huo, Fig. 2, para. [0033], see modification supra).
Regarding claim 18, Modified Gronowski teaches a diaphragm extending between the reference solution in the first portion and the second portion (a diaphragm 4 separates the electrolyte in the upper section from the lower section, Drawing, para. [0022]).
The limitation “communicate the constant voltage between the reference electrode and the measuring electrode and physically separate the sample water from the reference solution” 1s an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAT 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Gronowski teaches that the diaphragm 4 separates the electrolyte in the upper section from the aqueous media in the lower section (Drawing, para. [0022]), and that the potential of the measuring electrode can be regulated to a constant value with the reference electrode via the diaphragm 4 (Drawing, para. [0024]), so the diaphragm is capable of the recitation “communicate the constant voltage between the reference electrode and the measuring electrode and physically separate the sample water from the reference solution.”
Regarding claim 19, Gronowski teaches a method of determining water concentration (measuring a concentration in aqueous media using a measuring electrode, para. [0001]), the concentration being of dissolved hydrogen (para. [0001]). Gronowski fails to teach a method of determining water chloride concentration. However, Huo teaches an electrochemical sensor for measuring a medium (abstract) like that of Gronowski. Huo teaches an amperometric sensor 100 comprising a chlorided silver measuring electrode 121 and a chlorided silver reference electrode 107 (Fig. 2, para. [0030]-[0034]), the amperometric sensor 100 measuring a concentration of chloride in the medium 113 based on a current flow between the reference electrode 107 and the measuring electrode 121 (Fig. 2, para. [0030], [0032], [0036]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the measuring electrode of Gronowski with the chlorided silver measuring electrode of Huo in order to yield the predictable result of measuring a concentration of a target analyte in a medium based on a current (Huo, Fig. 2, para. [0032], [0036]). MPEP § 2143(I)(B). Therefore, the method of Modified Gronowski determines water chloride concentration.
Modified Gronowski teaches receiving, at a flow rate determined from sensed flow amounts of the sample water over time, sample water at a portion of a chloride concentration measuring device (a lower section of a measuring cell receives the material to be measured in the aqueous media by flowing through a pipe 17 at a flow rate determined by a flow meter 8, Drawing, para. [0020], [0022]-[0024], [0029]);
applying a constant voltage across (the potential of the measuring electrode is regulated to a constant value with the reference electrode by means of a potentiostat, Drawing, para. [0024]):
supra; Applicant’s instant specification lists silver chloride as a material that reacts with chlorides in the sample water such that a measurable current is produced when a constant voltage is applied, see para. [0022], [0026], [0029], [0040] of the instant specification), and
a reference electrode disposed in another portion of the chloride concentration measuring device which is adjacent to the portion and holds a reference solution contacting the reference electrode (the reference electrode 1 is disposed in an upper section of the measuring cell which is adjacent to the lower section and holds an electrolyte contacting the reference electrode 1, Drawing, para. [0021]).
Modified Gronowski teaches controlling the constant voltage to be maintained across the reference electrode and the measuring electrode (the potential of the measuring electrode is regulated to a constant value with the reference electrode by means of the potentiostat during the measurements, Drawing, para. [0005], [0023]-[0024]). Modified Gronowski is silent with respect to the value of the constant voltage, and therefore fails to teach controlling the constant voltage to be maintained, in a target voltage range of 130 mV to 250 mV, across the reference electrode and the measuring electrode.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the constant voltage of Modified Gronowski to be around 100 mV as taught by Blanke in order to yield the predictable result of determining chloride concentration based on the current generated when applying the constant voltage (Blanke, col. 3, lns. 28-30, 57-60). It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP § 2144.05(I). In the instant case, the constant voltage disclosed by Modified Gronowski serves the purpose of generating a current when applying the constant voltage to determine chloride concentration. Thus, it is obvious to have a constant voltage that is in a range of 130 mV to 250 mV because such voltage, although not explicitly disclosed by Modified Gronowski, would serve the same purpose and provide the same properties as the 100 mV constant voltage that is disclosed by Modified Gronowski.
Modified Gronowski teaches that a value of the current, produced in the sample water in response to the constant voltage and provided by the counter electrode, is linearly proportional to an amount of chloride ions in the sample water (the electric current is produced across the measuring electrode and the counter electrode in response to the constant voltage, the electric current being proportional to the concentration of chloride in the material to be measured, wherein the relationship between the concentration and electric current is viewed as linear within supra); and
the value of the current represents no current in an absence of chloride ions in the sample water (since the electric current is linearly proportional to the concentration of chloride in the material to be measured and the size of the electric current depends on the concentration of chloride in the material to be measured, Examiner interprets there to be no current produced in the absence of chloride ions, Gronowski, Drawing, para. [0023]-[0024], [0026]-[0027], Huo, Fig. 2, para. [0036], see modification supra); and
determining a chloride concentration of the sample water based on the value of the current in the sample water, a temperature of the sample water, the determined flow rate, and the surface area of the measuring electrode (determining a chloride concentration of the aqueous media based on the current produced when the surface area of the chlorided silver measuring electrode is inserted in the aqueous media, temperature dependencies of the current measurement signal, and flow dependencies of the current measurement signal, Gronowski, Drawing, para. [0017], [0023]-[0024], [0026], [0028]-[0030], Huo, Fig. 2, para. [0036], see modification supra; since the surface area of the measuring electrode is inserted in the aqueous media, Examiner interprets the current produced to be based in part on the surface area of the measuring electrode that is available to react with the chloride ions, which affects the chloride concentration determined).
Regarding claim 20, Modified Gronowski teaches wherein the constant voltage is applied simultaneous with the receiving of the sample water at the portion of the chloride concentration measuring device (the aqueous media to be measured is flowed through the lower section of the measuring cell, and the potential of the measuring electrode is regulated to a .
Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive.
In the arguments presented on pages 13-15 of the amendment and page 2 of the declaration, Applicant argues that the present application addresses a different problem than the problem addressed in Gronowski and provides a different solution than the solution provided in Gronowski. Applicant asserts that Gronowski addresses a problem of measuring the concentration of dissolved hydrogen in aqueous media by using a silver chloride reference electrode and a platinum measuring electrode without disclosing that a voltage be applied in a constant target voltage range, whereas the present application addresses a different problem of efficiently and accurately detecting, in real time, low level amounts (e.g., <100 parts per billion (ppb)) of chloride concentration of water in applications that require ultrapure water and steam systems. Applicant asserts that the present application provides continuous and analogous readings of the chloride concentration, which are determined substantially instantaneously, with a signal constant buffering of up to about 20 seconds. Applicant asserts that the present application maintains a specific constant target voltage range across a reference electrode and a measuring electrode which comprises a specific material, such as silver chloride, which reacts with chloride ions and produces a current. Applicant asserts that the low level amounts of 
Examiner respectfully disagrees. In response to applicant's argument that Gronowski is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Gronowski is in the field of applicant’s endeavor which is measuring the concentration of an analyte in aqueous media. Both Gronowski and the present application apply a constant voltage to the electrodes and measure the current generated to determine the analyte concentration. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., detecting, in real time, low level amounts (e.g., <100 parts per billion (ppb)) of chloride concentration of water in applications that require ultrapure water and steam systems, and continuous and analogous readings of the chloride concentration, which are determined substantially instantaneously, with a signal constant buffering of up to about 20 seconds) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As described in the rejection and modifications supra, Modified Gronowski teaches measuring a chloride concentration in an aqueous media by applying a constant voltage to a chlorided silver measuring electrode and a reference electrode, generating a current proportional to the chloride ion concentration, and determining the chloride concentration based on the supra).
In the arguments presented on pages 15-16 of the amendment and page 3 of the declaration, Applicant argues that the references do not teach the claimed target voltage range of 130 mV to 250 mV. Applicant asserts that the claimed target voltage range of 130 mV to 250 mV is critical to providing continuous and accurate real time measurements of the low level amounts of chloride concentration of sample water required by the strict standards for chloride contaminants. Applicant asserts that Blanke does not teach, disclose, or suggest a voltage within the claimed target voltage of 130 mV to 250 mV. Applicant asserts that Blanke merely discloses applying a predetermined voltage and, therefore, does not continuously maintain a voltage in a constant target voltage range, as recited in the claims of the present application. Applicant asserts that the claims do not merely recite applying a constant voltage, but rather, the claims recite controlling the constant voltage to be maintained in a target voltage range of 130 mV to 250 mV. Applicant asserts that a person of ordinary skill in the art would not be motivated to combine a single predetermined voltage disclosed in Blanke with Gronowski to maintain a target voltage range. Applicant asserts that the combination of Blanke and modified Gronkowski is impermissible hindsight because "express" motivation to combine the references is lacking.
Examiner respectfully disagrees. As described in the rejection and modifications of claims 9 and 19 supra, Applicant has not established criticality of the claimed target voltage range of 130 mV to 250 mV. The instant disclosure and the declaration do not show any data or evidence regarding the claimed range. To establish unexpected results over a claimed range, applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP § 2144.05(I). In the instant case, the constant voltage disclosed by Modified Gronowski serves the purpose of generating a current when applying the constant voltage to determine chloride concentration. Thus, it is obvious to have a constant voltage that is in a range of 130 mV to 250 mV because such voltage, although not explicitly disclosed by Modified Gronowski, would serve the same purpose and provide the same properties as the 100 mV constant voltage that is disclosed by Modified Gronowski in view of Blanke (see rejection and modification of claims 9 and 19 supra). Since the general conditions of the claim are disclosed in the prior art of record, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Modified Gronowski teaches applying a constant voltage during the measurements to measure the supra), Blanke teaches applying a voltage of 100 mv to measure a chloride concentration (col. 3, lns. 28-30, 57-60), Modified Gronowski is modified in view of Blanke to teach applying a constant voltage of 100 mv during the measurements, and it is obvious to have a constant voltage that is in a range of 130 mV to 250 mV because it would serve the same purpose and provide the same properties as the 100 mV constant voltage. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gronowski in view of Blanke in order to yield the predictable result of determining chloride concentration based on the current generated when applying the constant voltage.
In the arguments presented on pages 17-18 of the amendment and page 3 of the declaration, Applicant argues that the present application determines the chloride concentration of the sample water, in real time, based on a plurality of factors (temperature of the sample water, flow rate of the sample water, and surface area of the measuring electrode) not disclosed by the cited art of record. Applicant asserts that the present application discloses apparatuses and methods for efficiently and accurately detecting low level amounts (e.g., <100 ppb) of chloride concentration of water based on numerous factors which, when combined together, render the 
Examiner respectfully disagrees. As described in the rejections and modifications of claims 1, 9, and 19 supra, Modified Gronowski teaches determining a chloride concentration of the sample water based on the value of the current in the sample water, a temperature of the sample water, the determined flow rate, and the surface area of the measuring electrode (determining a chloride concentration of the aqueous media based on the current produced when the surface area of the chlorided silver measuring electrode is inserted in the aqueous media, temperature dependencies of the current measurement signal, and flow dependencies of the current measurement signal, Gronowski, Drawing, para. [0017], [0023]-[0024], [0026], [0028]-[0030], Huo, Fig. 2, para. [0036], see modification supra; since the surface area of the measuring electrode is inserted in the aqueous media, Examiner interprets the current produced to be based in part on the surface area of the measuring electrode that is available to react with the chloride ions, which affects the chloride concentration determined). Further, it is obvious to have a constant voltage that is in a range of 130 mV to 250 mV because such voltage, although not explicitly disclosed by Modified Gronowski, would serve the same purpose and provide the same properties as the 100 mV constant voltage that is disclosed by Modified Gronowski in view of Blanke (see rejection and modification of claims 9 and 19 supra). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., detecting low level amounts (e.g., <100 ppb) of In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the arguments presented on pages 18-19 of the amendment and page 3 of the declaration, Applicant argues that it would not have been obvious to combine Gronowski and Huo. Applicant asserts that it would not have been obvious to substitute the measuring electrode of Gronowski with the chloride silver measuring electrode of Huo. Applicant asserts that if the silver chloride measuring electrode of Huo was substituted for the platinum measuring electrode in Gronowski, the measurement of the hydrogen concentration would not work because the sensor for Huo is classified and operates as a potentiometric sensor. Applicant asserts that there is no voltage provide through a potentiometric sensor, and no electrochemical reaction, and the measurement is taken based on a voltage differential that is created, whereas in a potentiostatic sensor, voltage is provided to the sensor, a reaction takes place, and the measurement is taken based on the current that is generated by the reaction. Applicant asserts that Gronowski actually teaches away from substituting a silver chloride reference electrode because the combination would produce inaccurate measurements of hydrogen concentration.
Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the measuring electrode of Gronowski with the chlorided silver measuring electrode of Huo in order to yield the predictable result of measuring a concentration of a target analyte in a medium based on a current (Huo, Fig. 2, para. [0032], [0036]). MPEP § 2143(I)(B). Modified Gronowski now teaches a chlorided silver measuring electrode which may react with chloride ions in the aqueous media to generate a current that is proportional to the chloride concentration. This modification does not substitute a silver chloride reference electrode for the measuring electrode, but rather substitutes a chlorided silver measuring electrode for the measuring electrode. When the measuring electrode is a chlorided silver, it can react with chloride ions in the aqueous media. In response to Applicant’s argument that Huo teaches a potentiometric sensor, Examiner notes that Huo repeatedly teaches that the sensor may be a potentiometric sensor OR an amperometric sensor (para. [0017], [0024], [0030], [0038], [0042]). In this case, Examiner relies on the amperometric sensor taught by Huo for the modifications in claims 1, 9, and 19 supra. In an amperometric sensor, a voltage is provided to the sensor, a reaction takes place, and the measurement is taken based on the current that is generated by the reaction (Huo, para. [0030]-[0036]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/JAMES LIN/            Supervisory Patent Examiner, Art Unit 1794